McCay, J.
It is not denied but that the complainant sets forth a good defense to the debt he is seeking to have enjoined, unless he has so slept over his rights as that, under the rules, he cannot ask for the interference of a Court of Equity. The suit at law was brought to April Term, 1861, just after the breaking out of the war. The principal defendant went into the *286war, that summer; at any rate, he, as .well as the complainant's son, whom the complainant relied on to put in his defense, were gone, at the term of the Court when the judgment was obtained. By the common practice of the Courts, during the war, as we all know, as well as by an Act of the Legislature of 1861, cases so situated, were continued, as a matter of course. And so strongly was the Legislature bent on protecting men in the situation of the principal defendant, in this case, that in 1865 an Act was passed, allowing them, within twelve months after their return home, to enter an appeal from any judgment that might have been taken against them in their absence. Act of 1865. We think Crawford had a right to believe that the case would not be tried, and that he is excusable for not attending the Court and seeing to his defense.
It is said, however, that, when the war closed, he ought to have immediately looked after it. That is true. And under ordinary circumstances, such laches would bar his rights in a Court of Equity, but the Constitution of 1868, in adopting and ratifying the judgment^ of the Courts during the war, expressly provides that any person, against whom an illegal judgment was taken during that period, shall have twelve months, after the adoption of the Constitution, within which to seek redress. This bill was filed, within that time,- and is not, therefore, in our judgment demurrable for this reason.
Judgment reversed.